Herlihy, J. P. (dissenting).
The majority, recognizing that there are no decisions which control the present facts, feel compelled nevertheless to reverse and grant a new trial. People v. Sanchez (15 N Y 2d 387, 389) does not mandate such action for there the court found that the ‘ ‘ attorney, previously retained by the defendant, advised the police (by telephone and in person) that he wished to see and speak with his client ”.
What happened here is substantially different. The defendant and his wife were taken to police headquarters, questioned and thereafter released. In the afternoon of the same day the defendant was taken again to police headquarters, further questioned and eventually made a statement. This suspect was not beguiled, inept or misinformed.
At the trial which was held in December, 1963 the Chief of Police was cross-examined by experienced criminal trial counsel *10as to whether the defendant had requested a lawyer and the following colloquy took place :
“ Q. And you told Mr. Tate’s office that there was no necessity of him having a lawyer; he didn’t need any lawyer? A. That’s incorrect.
“ Q. Well, what did you say? A. Inquired of why I wanted Eessler at the Police Station and I informed them that we wanted to question him. We weren’t certain of anything. We just wanted to talk to him about a ease.
“ Q. Didn’t you tell Mr. Tate’s office there was no need of any lawyer, ‘ Don’t get excited; that there’s nothing wrong ’ ? A. Well, at that time that’s right.”
Counsel did not attempt to further pursue the interrogation, did not object or except at that time or during the voir dire proceedings instituted by the trial court with reference to the confession nor was any request to charge directed to the court.
After reading the record of the original trial, the inescapable conclusion is that this defendant had a fair and impartial trial, that his constitutional rights were guarded with unusual caution and zealously protected.
When the appeal from the judgment of conviction was before us, we withheld our decision and remitted for a hearing as to the voluntariness of the confession as outlined in Jackson v. Denno (378 U. S. 368) and People v. Huntley (15 N Y 2d 72).
In accordance with our order, the hearing took place on February 10, 1965. The Judge, after seeing and hearing the witnesses, found ‘ ‘ defendant Eessler did not request to see counsel or any members of his family. Neither did counsel, retained by his mother, demand access or instruct the police to refrain from questioning Eessler”. (See People v. Hocking, 15 N Y 2d 973.)
The record sustains the finding and does not justify a further expansion of an already extended rule. I do not agree with the majority interpretation of the representations made by the Chief of Police. At the trial, defendant’s counsel apparently did not so interpret them, but in any event when the attorney telephoned, it was his affirmative obligation to request that the suspect not be questioned further.
I vote to affirm the judgment of conviction.
Taylor, Axjlisi and Hamm, JJ., concur with Eeynolds, J.; Herlihy, J. P., dissents and votes to affirm in an opinion.
Judgment reversed, on the law and the facts, and a new trial ordered.